      Case: 4:19-cr-00306-BYP Doc #: 27 Filed: 11/11/19 1 of 4. PageID #: 156




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

 UNITED STATES OF AMERICA                     ) CASE NO. 4:19-CR-306
                                              )
               Plaintiff,                     ) JUDGE BENITA Y. PEARSON
                                              )
        v.                                    )
                                              ) SENTENCING MEMORANDUM
 AIRIK TALBOTT                                )
           Defendant.                         )
                                              )
                                              )

       Now comes Defendant, Airik Talbott, by and through undersigned counsel, and hereby

and hereby submits his Sentencing Memorandum. Mr. Talbott respectfully requests this

Honorable Court to impose a sentence that is sufficient, but not greater than necessary, in

complying with the purposes of 18 U.S.C. § 3553. Mr. Talbott’s position regarding sentencing is

set forth more fully in the attached Memorandum.


                                               Respectfully submitted,
                                               BETRAS, KOPP & HARSHMAN, LLC


                                               /s/ David J. Betras
                                               David J. Betras (0030575)
                                               6630 Seville Drive
                                               Canfield, Ohio 44406
                                               Telephone: (330) 746-8484
                                               Facsimile: (330) 702-8280
                                               E-mail: dbetras@bhlaws.com
                                               Attorney for Defendant, Airik Talbott
        Case: 4:19-cr-00306-BYP Doc #: 27 Filed: 11/11/19 2 of 4. PageID #: 157



                                 MEMORANDUM IN SUPPORT

   I.       PROCEDURAL BACKGROUND

         On May 22, 2019, Defendant was indicted by a United States grand jury for one count of

Felon in Possession of Firearm and Ammunition, in violation of 18 U.S.C. §§ 922(g)(1) and

924(a)(2). On August 2, 2019, Mr. Talbott entered a guilty plea to the Indictment and Mr.

Talbott’s case was referred to the United States Probation Office for the preparation of a

Presentence Investigation Report (herein after “PSR”). Said PSR was prepared on October 8,

2019.

   II.      LAW & ARGUMENT

         In the advent of the United States Supreme Court ruling in United States v. Booker, 125

S.Ct. 738 (2005), it is now well established that the federal sentencing guidelines are no longer

mandatory. Instead, they are simply one of the many factors that must be considered by the Court

in constructing a sentence that is no greater than necessary to achieve the goals of sentencing as

set forth in 18 U.S.C. § 3553.

         District Courts retain broad discretion in determining what sentence to impose based on

the particular circumstances of a given case. However, sentences should not be greater than

necessary to satisfy the statutory purposes of sentencing. See Kimbrough v. United States, 552

U.S. 85 (2007). As such, both the Supreme Court and the sentencing statutes instruct District

Court Judges to impose the least restrictive sentence that will satisfy the four purposes of

sentencing: justice, deterrence, public protection from further crimes and the provision of

rehabilitative treatment. 18 U.S.C. § 3553(a)(2); see also Kimbrough, 552 U.S. at 101.
      Case: 4:19-cr-00306-BYP Doc #: 27 Filed: 11/11/19 3 of 4. PageID #: 158



       In order to determine the least restrictive sentence that satisfies the statutory purposes of

sentencing, supra, this Court must consider the seven (7) factors set forth in 18 U.S.C. §

3553(a)(1)-(7). The pertinent factors of this analysis are discussed below.

           A. 18 U.S.C. § 3553(a)(1) Nature of Offense and History of Defendant

       Mr. Talbott was born in Philadelphia, Pennsylvania. When he was two years old, his

family moved to Jacksonville, Florida. His parents divorced when he was twelve years old, and

he has not had any contact with his father since. When he was fourteen, he was again moved to

Youngstown, Ohio with his mother and three siblings. Due to the frequent relocations, Mr.

Talbott never truly felt like he had a place to call home.


       Mr. Talbott has been surrounded by violence since he was a child. Not only was Mr.

Talbott raised in a high violence high crime neighborhood, but he was also physically abused by

both his mother and his father. The abuse was so severe that he was often left with marks on his

body from being hit with closed fists, belts and switches. While most of us have had the privilege

of having a close, intimate bond with at least one parent, Mr. Talbott did not. Not surprisingly,

Mr. Talbott states that his mother was not a caring person. Due to the abuse and emotional

neglect, he never had a close, loving relationship with either parent. This emotional bond is what

every child longs for and depends upon to live a happy childhood. Sadly, Mr. Talbott’s closest

relationships have been those with his friends rather than his family. In addition to the physical

abuse, his father abused marijuana and cocaine. This exposure to illegal substances at a young

age led Mr. Talbott to begin using marijuana at the age of sixteen. Despite this traumatic

upbringing, Mr. Talbott has not had any formal mental health counseling or treatment, although

he feels he could benefit from such. Mr. Talbott has completely acknowledged and accepted

responsibility for his crime.
      Case: 4:19-cr-00306-BYP Doc #: 27 Filed: 11/11/19 4 of 4. PageID #: 159



CONCLUSION


       Based upon the foregoing, Defendant, Airik Talbott, respectfully requests this Honorable

Court impose a sentence that is sufficient, but not greater than necessary, in complying with the

purposes of 18 U.S.C. § 3553.



                                                Respectfully submitted,
                                                BETRAS, KOPP & HARSHMAN, LLC

                                                /s/ David J. Betras
                                                David J. Betras (0030575)
                                                6630 Seville Drive
                                                Canfield, Ohio 44406
                                                Telephone: (330) 746-8484
                                                Facsimile: (330) 702-8280
                                                Email: dbetras@bhlaws.com
                                                Attorney for Defendant, Airik Talbott




                                CERTIFIACE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the foregoing document

was filed and served electronically this 11th day of November 2019 upon attorneys who have

completed the ECF registration as required by the Court.


                                                /s/ David J. Betras
                                                DAVID J. BETRAS
                                                ATTORNEY FOR DEFENDANT
